DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because claim 1 invokes 112(f) interpretation of “means for in-situ cleaning of the plurality of electrolytic plates” as an acid tank and tubing, claim 2 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Briggs et al. (US 2011/0278158 A1).
	Claim 1 invokes 112(f) interpretation of “means for in-situ cleaning of the plurality of electrolytic plates”. The applicant’s specification cites “FIG. 3 is a diagram illustrating another embodiment of the sanitization system of the present disclosure, wherein an electrolytic chlorinator (salt cell) (110) with periodic in-situ acid cleaning capability is provided. In this embodiment, the chlorinator (110) is fed acid from an acid tank (128) via tubing (129) in fluid communication with a port (116) in the housing (112) of the chlorinator” (see figure 3 and paragraph 28). The examiner will interpret “means for in-situ cleaning of the plurality of electrolytic plates” and an acid tank and tubing.
	Regarding claim 1, Briggs et al. discloses a sanitization system, comprising: an electrolytic chlorinator (10) having a plurality of electrolytic plates (30) for generating free chlorine from salt through electrolysis; and means (an acid supply (210) and tank in which the acid supply is connected (not shown or mentioned but present)) for in-situ acid cleaning of the plurality of electrolytic plates (30), said means injecting an amount of acid into the electrolytic chlorinator based on at least one of chlorinator run time or pool size (see Abstract; figures 1-12 and paragraphs 0062-0090), since a user can vary the default setting to change the frequency of cleaning to suit local conditions (see paragraph 0077).
a system wherein the means (an acid supply (210) and tank in which the acid supply is connected (not shown or mentioned but present)) for in-situ acid cleaning comprises an acid tank and tubing in fluid communication between the acid tank and the electrolytic chlorinator, the acid tank and the tubing injecting acid from the acid tank into the electrolytic chlorinator for in-situ acid cleaning of the plurality of electrolytic plates (see Abstract; figures 1-12 and paragraphs 0062-0090).
	Regarding claim 3, Briggs et al. discloses a system wherein the means for in-situ acid cleaning performs in-situ acid cleaning of the plurality of electrolytic plates during a periodic cell cleaning cycle (default setting) (see Abstract; figures 1-12 and paragraphs 0062-0090).
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Denkewicz, Jr. (US 8,048,316 B2).
Claim 7 invokes 112(f) interpretation of “an ultraviolet sanitization system positioned within the filter for sanitizing water within the filter”. The applicant specification cites a UV lamp that serves as both the source of UV light for water treatment and ozone generation for water treatment (see paragraph 0035). The examiner will interpret “an ultraviolet sanitization system as an ultraviolet/UV lamp.
	Regarding claim 7, Denkewicz, Jr. discloses a sanitization system, comprising: a filter (22) for filtering pool and/or spa water; and an ultraviolet sanitization system (UV source (14) and sleeve (16)) positioned within the filter (22) for sanitizing water within the filter (22) (see Abstract; figure 1; and column 6, line 63 through column 8, line 16).
Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Porat (US 8,007,653 B2) as evidenced by Glore et al. (US 5,034,110).
Regarding claim 8, Porat discloses a method of controlling operation of a salt chlorinator (30), comprising: sensing at least one variable comprising one or more of a salt level, a water temperature, or an electrical current using a sensor of a salt chlorinator (30); and controlling operation of the salt chlorinator (30) and a filtration system (filter element, not shown) supplying water to the salt chlorinator based on the at least one variable; further comprising modifying chlorine dosing by the chlorinator based on weather or geographic information (geographical and seasonal conditions); and further comprising controlling polarity reversal rates of the salt chlorinator based on one or more of water hardness, water temperature, age of the salt chlorinator, or flow rate (see figures 1-10 and column 10, lines 34 through column 16, line 51) since Glore et al. disclose a self cleaning electrolytic chlorinator for swimming pools and water treatment plants comprises a low voltage D.C. power supply unit which cyclically reverses the polarity at the electrodes to shed accumulated deposits which plate out on the electrode surfaces (see Abstract); a chlorinator, controller (1) and controller switches or rectifiers (SW1, SW2) (see figure 1 and column 4, line 53 through column 5, line 16).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Irving et al. (WO 2015/179919 A1).
	Regarding claims 11-12, Irving et al. discloses a method of controlling operation of a sanitization system, comprising: sensing water quality data corresponding to a body of water to be sanitized; predicting a water quality trend based on the sensed water quality data; and controlling operation of the sanitization system based on the predicted water quality trend; and wherein the sensed water quality data comprises one or more of a pH value, an ORP value, sunlight levels, weather, bather load, turbidity, seasonality, alkalinity, cyanuric acid, calcium hardness, or combined chlorine level (see Abstract; figures 1; page 5, line 28 through page 16, lines 21; and page 17, line 6 through page 18, line 18).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (US 2011/0278158 A1) in view of Sherman (US 5,059,296) and Terrase (US 4,409,081).
	Regarding claim 4, Briggs et al. discloses a sanitization system, comprising: an electrolytic chlorinator (10) having a plurality of electrolytic plates (30) for generating free chlorine from salt through electrolysis (see Abstract; figures 1-12 and paragraphs 0062-0090), since a user can vary the default setting to change the frequency of cleaning to suit local conditions (see paragraph 0077).
	Briggs et al. fails to disclose a sacrificial anode positioned in a chamber of the electrolytic chlorinator, the sacrificial anode mitigating against galvanic corrosion damage to a pool or spa component.
	Sherman discloses a portable self-contained solar powered water purifier for swimming pools, spas, and other bodies of water, which includes a purification cell and the purification cell includes a sacrificial anode, having a metal alloy essentially composed of copper and silver and a cathode which is preferably constructed of stainless steel so as to not react adversely with the sacrificial anode (see Abstract); for sanitation and purification of swimming pools, spas, and other bodies of water, it is well known to use chlorine to destroy living bacteria and algae material in water; treatment of water through the use of chlorine also results in chemical imbalance, requiring the addition of other chemicals to counteract the effect of chlorine; and copper ions have also been well known as being effective in killing and preventing the growth of algae; and other metallic ions, such as zinc, aluminum, gold and many others, can be used in a similar way, with varying degrees of effectiveness (see column 1, lines 19-45).
Terrase discloses a concern with the retardation of galvanic corrosion by cathodic protection which is generally defined as the reduction or elimination of corrosion by making the metal cathode by means of an impressed D.C. current or attachment to a sacrificial anode; the instant invention is particularly concerned with applying this technology to the protection of offshore platforms against the surrounding salt water environment; protection to such structures is generally provided by attaching 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Briggs et al. with the teachings of Sherman and Terrase resulting in a sanitization system, comprising: a sacrificial anode positioned in a chamber of the electrolytic chlorinator, the sacrificial anode mitigating against galvanic corrosion damage to a pool or spa component in order to kill and prevent the growth of algae and retard galvanic corrosion. 
	Regarding claim 6, the combined teachings of Briggs et al. Sherman and Terrase discloses a sanitization system wherein the sacrificial anode is formed from zinc, since Sherman discloses a sacrificial anode is formed from zinc (see column 1, lines 19-45) and Terrase discloses a sacrificial anode is formed from zinc (see column 1, line 14-31).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the combined teachings of Briggs et al., Sherman and Terrase fail to disclose or suggest a sanitization system wherein the sacrificial anode comprises a removable plug removably positionable within the chamber of the electrolytic chlorinator through an aperture formed in the electrolytic chlorinator.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774